970 So. 2d 385 (2007)
TEAMCARE INFUSION INC., Appellant,
v.
COMPREHENSIVE HEALTH MANAGEMENT, INC., Appellee.
No. 3D06-2223.
District Court of Appeal of Florida, Third District.
October 31, 2007.
Alan C. Gold, Miami, for appellant.
Shutts Bowen LLP and Gary M. Bagliebter and Sandra Upegui and Temple Fett Kearns, Fort Lauderdale, for appellee.
Before GERSTEN, C.J., and CORTIÑAS, J., and SCHWARTZ, Senior Judge.
PER CURIAM.
The award of sanctions under section 57.105, Florida Statutes (2006), is reversed with directions to deny the application because, as a matter of law, the facts and circumstances of the case do not demonstrate any of the statutory prerequisites for that relief. See Bowen v. Brewer, 936 So. 2d 757 (Fla. 2d DCA 2006), review denied, 952 So. 2d 1188 (Fla.2007); Connelly v. Old Bridge Vill. Co-Op, Inc., 915 So. 2d 652 (Fla. 2d DCA 2005); Munoz v. City of Miami, 853 So. 2d 489 (Fla. 3d DCA 2003); Read v. Taylor, 832 So. 2d 219 (Fla. 4th DCA 2002). This holding pretermits the discussion of the several other, apparently meritorious, grounds asserted for reversal.
Reversed and remanded.